THE THIRTEENTH COURT OF APPEALS

                                   13-18-00188-CV


                                 Samuel Dale Nelson
                                          v.
                                 Keely Kandell Nelson


                                 On appeal from the
               County Court at Law No 3 of Montgomery County, Texas
                         Trial Cause No. 16-04-04677-CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

June 7, 2018